NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50156

                Plaintiff-Appellee,             D.C. No. 3:20-cr-10140-BAS-1

 v.

MIGUEL ORTEGA-RODRIGUEZ,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Miguel Ortega-Rodriguez appeals from the district court’s judgment and

challenges the 12-month consecutive sentence imposed upon revocation of his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ortega-Rodriguez contends that the district court procedurally erred and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated due process by failing to afford him the opportunity to be heard as to

whether his admitted violation warranted revocation. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. In light of the court’s statements at sentencing, at

which it permitted Ortega-Rodriguez to allocute and rejected his request for a fully

concurrent revocation sentence, Ortega-Rodriguez has not shown a reasonable

probability that, absent the alleged error, the district court would have elected not

to revoke supervised release. See United States v. Dallman, 533 F.3d 755, 762 (9th

Cir. 2008).

      Ortega-Rodriguez next argues that the district court erred by failing to

explain its reasons for the revocation sentence and to respond to his mitigating

arguments. However, the court acknowledged Ortega-Rodriguez’s family-related

mitigating arguments and explained that Ortega-Rodriguez’s criminal history, and

the failure of his prior sentences to deter him, justified an aggregate sentence of 36

months. The court did not plainly err in failing to say more. See Valencia-

Barragan, 608 F.3d at 1108; United States v. Perez-Perez, 512 F.3d 514, 516-17

(9th Cir. 2008).

      AFFIRMED.




                                          2                                      21-50156